DETAILED ACTION
Non-Responsive Amendment
The reply filed on September 14, 2021 to the Ex parte Quayle action of July 15, 2021 is not fully responsive to the prior office action because of the following matters. See 37 CFR 1.111.
Drawings
In the prior action, the examiner stated that FIG. 1.2 lacked clarity in comparison to the other figures. See the illustration below:

    PNG
    media_image1.png
    188
    261
    media_image1.png
    Greyscale
[AltContent: connector]
    PNG
    media_image2.png
    182
    241
    media_image2.png
    Greyscale
[AltContent: connector]
    PNG
    media_image3.png
    250
    356
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1.7)][AltContent: textbox (1.5)][AltContent: textbox (1.4)][AltContent: textbox (1.2)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (X)][AltContent: textbox (X)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: textbox (X)][AltContent: textbox (C)][AltContent: textbox (C)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (E)][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (A)]













FIG. 1.2 lacks clarity because the features shown in In FIGS. 1.4, 1.5 and 1.7 (used as examples of other views of the parts) cannot be seen in the 1.2 view. Specifically, the features of the top of the article and the curved handle cannot be seen in the figure.   The slanted top of the lid is labeled X in FIGS. 1.2 and 1.7. It has a curved back as 
According to FIG. 1.4 when compared to FIG. 1.2, there is a gap apparent when the two views are placed next to each other (see the straight dotted line extending from the bottom of 1.4 to the top of the black portion in 1.2). This suggest that the bottom edge of the handle and the top edge of the back of plane X should be viewable in 1.2 but it cannot be seen. 
Another issue is with the thin top plane of the handle in FIG. 1.5 labeled A and the “notches” labeled C in the same figure. See the thin curved plane in FIG. 1.5 which depicts the top of the handle. It is labeled A in 1.5. Also in FIG. 1.5 on each side of the handle where it meet the X plane there is a small indentation. These two notch features which are pronounced in FIGS. 1.5 and 1.7 cannot be seen in FIG. 1.1. 
Additionally, in FIG. 1.2, there is a small shape in the middle of the top of the black feature. This shape cannot be seen in FIG. 1.7. 
Consider amending FIG. 1.2 to by adding a line line depicting the bottom front edge of the handle separate from the back edge of the top. And consider making the top plane of the handle and the notches labeled C easier to see in FIG. 1.2. This problem is likely caused by the value used on the top slanted plane. It is merging in with the handle making the features of the handle difficult to see and obscuring the back edge of the lid.   
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” 
The drawing sheet must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d). 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the 
When preparing a new drawing in compliance with the requirement therefore, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. 
Specification/Claim
In the claim statement add the article –a – before the title to read:
--I CLAIM:  
The ornamental design for a drinking bottle, as shown and described. --
Summation
Since the reply appears to be bona fide applicants are given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).  
A separate sheet in addition to the drawing and specification must be sent in with remarks requesting reconsideration explaining what documents are included in response to the previous office action and how the response complies with the requested changes. The statement must be signed. 
All documents except the drawing should be labeled as "Response Amendment" and have the following information in the upper or right hand corner of the document: the application number, the group art unit number (2918) and the title of the design, the filing date, the name of the examiner who prepared the most recent office action and the correct title.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached on Monday through Friday, 10:00 a.m. to 6:30 p.m. ET. 
To act on behalf of the applicant in most situations, a properly executed power of attorney must be present in the application file. See MPEP 402. 
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Questions regarding access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918